DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered. 

Summary
The Amendment filed on 22 April 2022 has been acknowledged. 
Claims 11 – 12, and 18 – 20 have been amended. 
Currently, claims 11 – 12 and 14 – 20 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments and arguments to the claims are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous office action. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Muller-Frahm et al. (Hereinafter Muller) (US2010/0085238) in view of Liu et al. (Hereinafter Liu) (US 2019/0049958) and in further view of Fischer et al. (Hereinafter Fischer) (US 2018/0257684).

As per claim 11, Muller discloses a method for fusing data of various sensors of a vehicle within the scope of an object identification, the method comprising: 
receiving at least one identification feature detected by a first sensor and at least one identification feature detected by a second sensor for identifying at least one object in the surroundings of the vehicle (See at least paragraph 33 – 36; via FIG. 1 shows a driver assistance system for a motor vehicle, namely in this example a combination of an adaptive cruise control (ACC) system and a predictive safety system (PSS), shown as a block diagram. This system includes two object position-finding systems that operate independently of one another for detection of the field in front of the vehicle equipped with the driver assistance system. A first object position-finding system is formed by a radar sensor 10, an FMCW radar in the example shown here. Received radar signals are preprocessed in an analysis stage 12, thus yielding position data 14 for one or more located objects. Each object is described by a set of position data, including the distance, the relative speed and the azimuth angle of the object. The radar measurements are performed cyclically during a period on the order of 100 ms, so that position data 14 are updated in short intervals. A monocular video system having a video camera 16, installed in the front of the vehicle and aimed forward, and an associated image processing module 18 is provided as the second object position-finding system. Image processing module 18 analyzes the digital images recorded periodically by video camera 16 and recognizes in these images predefined object classes, e.g., vehicles, people, guide rails, road lane markings and the like. As part of example embodiments of the present invention, mainly objects that may be considered as potential obstacles, i.e., preceding vehicles (or parked vehicles), are of primary importance. For these objects, image processing module 18 supplies position data 20, including the distance, the lateral position (azimuth angle) and the lateral extent of the object (e.g., vehicle width) for each object located. Position data 14 and 20 obtained using the various object position-finding systems are independent of one another but describe in part identical or equivalent physical variables, e.g., the object distance and the lateral position of the object, which may be calculated from the distance measured by the radar sensor and the azimuth angle);
receiving at least one inspection feature detected by the second sensor for inspecting the object identification, the identification feature detected by the first sensor and the inspection feature detected by the second sensor each representing a first measured variable and the identification feature detected by the second sensor representing a second measured variable independent of the first measured variable (See at least paragraph 36 – 37; via position data 14 and 20 obtained using the various object position-finding systems are independent of one another but describe in part identical or equivalent physical variables, e.g., the object distance and the lateral position of the object, which may be calculated from the distance measured by the radar sensor and the azimuth angle. The main part of the driver assistance system is an electronic data processing system 22, which is formed by a computer and the associated software and analyzes position data 14, 20 supplied by the two object position-finding systems. A tracking module 24 compares position data 14 supplied by radar system 10 in successive measuring cycles in a known manner to identify the objects located in one cycle using the objects located in the previous cycle and to track the movements of the objects. A ttc module 26 calculates a time to collision, which is herewith defined as T.sub.r, on the basis of the radar data using the data from tracking module 24; for each object located, T.sub.r indicates the time calculated in advance which would elapse before collision of the host vehicle with the particular object, assuming that the dynamic data of the host vehicle and of the object do not change in the meantime); 
linking, via a linking unit, the identification feature detected by the first sensor to the identification feature detected by the second sensor in a corresponding feature fusion to form to a feature linkage, wherein the linking unit is configured to link the inspection features to one another in a corresponding check fusion to form a redundant feature linkage (See at least abstract and paragraph 10; via In a method for checking the plausibility of objects in driver assistance systems for motor vehicles is described, two measured variables are derived from position data from two object position-finding systems of the vehicle that operate independently of one another, for an object located by the two position-finding systems, one variable for each position-finding system, these variables representing one and the same physical parameter, and the two measured variables are then checked for consistency, which is characterized by the fact that the parameter is the time to collision of the vehicle with the object, which is calculated in advance. h fusion of the position data of the two position-finding systems, the particular weaknesses of these systems may also be compensated to a certain extent. For example, if the system that has been optimized for the longitudinal value locates an object whose lateral position and extent may be given only within relatively wide tolerance limits, then a check may be performed with the help of the system optimized for the lateral value to determine whether this system has located an object within the wide tolerance limits. The system optimized for the lateral value will then in turn be able to give the distance of the object only within relatively great error limits. If the distance measured by the system optimized for the longitudinal value is within these error limits, then the assumption that the objects located by the two systems are the same physical object is plausible and the exact distance and relative speed measured by the system optimized for the longitudinal value may be combined with the precise data about the precise lateral position and lateral extent measured by the system optimized for the lateral value.); 
checking, via a plausibility unit, the plausibility of the feature linkage using the inspection feature detected by the second sensor (See at least paragraph 14 and 41; via present invention provide a method for checking the plausibility of an object that will allow a more reliable plausibility check of the objects located by the two position-finding systems. In a comparison module 32, measured variables T.sub.r and T.sub.v, which are calculated by two ttc modules 26, 30 and are based on position data obtained independently of one another, are then compared. If these two measured variables correspond within certain limits of accuracy, then it may be assumed that the particular objects, represented on the one hand by position data 14 and on the other hand by position data 20, correspond to one and the same physical object. This information is utilized in a plausibility check module 34 for a plausibility check of radar objects tracked by tracking module 24, i.e., if correspondence between the two measured variables for the time to collision is found for a given object, this means that object position-finding with the help of radar sensor 10 has been confirmed by object position-finding with the help of the video system, thus yielding an increased certainty that the particular object is a real object);  
identifying, via an identification unit, one object or multiple objects in surroundings of the vehicle using a plausibility check result from the plausibility check unit, and relaying a corresponding piece of object information to an analysis unit to carry out a situation analysis with respect to a present situation of the vehicle, wherein the situation analysis enables tracking of the identified objects (See at least abstract, paragraph 40 – 41; via in a method for checking the plausibility of objects in driver assistance systems for motor vehicles is described, two measured variables are derived from position data from two object position-finding systems of the vehicle that operate independently of one another, for an object located by the two position-finding systems, one variable for each position-finding system, these variables representing one and the same physical parameter, and the two measured variables are then checked for consistency, which is characterized by the fact that the parameter is the time to collision of the vehicle with the object, which is calculated in advance. This calculation is likewise performed in the example shown here using data from associated tracking module 28 but it may optionally or additionally also be performed by using data from image processing module 18. It is also conceivable for the function of tcc module 30 to be integrated into image processing module 18 or conversely for image processing module 18 to be integrated into data processing system 22.
[0041] In a comparison module 32, measured variables T.sub.r and T.sub.v, which are calculated by two ttc modules 26, 30 and are based on position data obtained independently of one another, are then compared. If these two measured variables correspond within certain limits of accuracy, then it may be assumed that the particular objects, represented on the one hand by position data 14 and on the other hand by position data 20, correspond to one and the same physical object. This information is utilized in a plausibility check module 34 for a plausibility check of radar objects tracked by tracking module 24, i.e., if correspondence between the two measured variables for the time to collision is found for a given object, this means that object position-finding with the help of radar sensor 10 has been confirmed by object position-finding with the help of the video system, thus yielding an increased certainty that the particular object is a real object); and 2Application Serial No. 16/603,475 Attorney Docket No. BOSC.P11575US/1001081796 Reply to Office Action of January 5, 2022 
the identified objects are used in a driver assistance system of the vehicle (See at least paragraph 54; via FIG. 2 shows a side view of a vehicle 46 equipped with the driver assistance system according to FIG. 1. In addition, a preceding vehicle 48 is also shown. Radar sensor 10 measures distance d.sub.r for this preceding vehicle 48. The video system measures distance d.sub.v for same vehicle 48, this distance in general being somewhat greater because video camera 16 is installed with an axial offset from radar sensor 10 in vehicle 46. The distance between radar sensor 10 and video sensor 16 in the longitudinal direction of vehicle 46 is labeled as d in FIG. 2. This distance must be taken into account in the data fusion and also in the calculation of measured variables T.sub.r and T.sub.v for the time to collision).
Muller does not teach element of:
wherein the identifying of the one object or multiple objects is carried out based on an automotive safety integrity level (ASIL) decomposition.
Liu teaches element of:
wherein the identifying of the one object or multiple objects is carried out based on an automotive safety integrity level (ASIL) decomposition (See at least paragraph 30; via Thus, the embodiments of the systems and methods herein provide process(es) to improve multiple sensor diagnostic coverage in autonomous driving applications. Further, the embodiments provide a strategy to monitor sensor fusion/DNN outputs with verified sensors and defined monitor zone. The embodiments can perform real time extensive diagnostic of sensors based on sensor overlapping and ISO 26262 guideline for Automotive Safety Integrity Level (ASIL) clarification to detect sensor failure and performance limitation. Further, embodiments can analyze the output from verified sensors to monitor outputs from the computer vision/DNN system).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify fusion of sensor data from multiple sensor to detect object and verify if the objects detected by the sensor is identical object of Muller, to include wherein the identifying of the one object or multiple objects is carried based on an automotive safety integrity level (ASIL) decomposition as taught by Liu in order to detect sensor failure and performance limitation (Paragraph 30). 
	The combination of Muller and Liu does not teach element of:
wherein a functional fusion is used to generate the objects, wherein the functional fusion is monitored with a redundant check fusion using a predetermined tolerance, so that the functional fusion is confirmed and authorized if the deviation between functional fusion and check fusion is not more than the predetermined tolerance.
	Fischer teaches element of:
wherein a functional fusion is used to generate the objects, wherein the functional fusion is monitored with a redundant check fusion using a predetermined tolerance, so that the functional fusion is confirmed and authorized if the deviation between functional fusion and check fusion is not more than the predetermined tolerance (See at least paragraph 40; In particular, it can be ascertained by comparing the results of the evaluation of the first stereo image pair and of the evaluation of the second stereo image pair whether the results agree or at least agree within (in particular predefined) tolerance boundaries. For example, a tolerance in the depth direction is predefined for the deviation of the depth position of an object ascertained from the first and second stereo image pairs, by which the depth positions of the same object ascertained from the first and second stereo image pairs are allowed to deviate from one another. In this way, for example, inaccuracies in the determination of the depth positions are considered. If the depth positions deviate from one another by more than the predefined tolerance, which is to say if the depth position from one of the stereo image pairs is outside the tolerance range of the depth position from the other stereo image pair, it is decided that the results do not agree with one another. This can, in particular, by interpreted as an indication of an error in the image acquisition and/or image evaluation of one of the two stereo image pairs. When determining movements from sequences of the stereo image pairs, the procedure can take place accordingly and, for example, a tolerance can be predefined for the position of an object in the captured space outside the rail vehicle. The position is, in particular, determined by the depth position, and additionally by two position values transversely to one another and transversely to the depth direction. A comparison becomes possible since the first shared portion of the space captured by the first stereo pair and the second shared portion of the space captured by the second stereo pair have a shared spatial region. In other words, the first and second shared portions of the space overlap or, in a special case, they are identical).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein a functional fusion is used to generate the objects, wherein the functional fusion is monitored with a redundant check fusion using a predetermined tolerance, so that the functional fusion is confirmed and authorized if the deviation between functional fusion and check fusion is not more than the predetermined tolerance as taught by Fischer in the system of the combination of Muller and Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Muller discloses wherein in the receiving, at least one inspection feature detected by the first sensor for inspecting the object identification is received, the inspection feature detected by the first sensor representing the second measured variable, in the linking, the inspection feature detected by the first sensor being linked to the inspection feature detected by the second sensor, in order to generate a redundant feature linkage in the checking of the plausibility, the feature linkage being checked for plausibility using the redundant feature linkage (See at least paragraph 9 – 10).  

As per claim 14, Muller discloses the object is identified using the feature linkage, at least one test object being identified using the redundant feature linkage, in the checking of the plausibility, the feature linkage being checked for plausibility by comparing the object to the test object (See at least paragraph 48 – 50).  

Claims 18 – 20 recites same or substantially similar elements as ones in claims 11 – 12, and 14. Therefore, Claims 18 – 20 are rejected under same rationales as ones in claims 11 – 12, and 14.

Allowable Subject Matter
Claims 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding 35 U.S.C. 103 rejection
Applicant’s arguments with respect to claims 11 – 12, 14 and 18 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662